Order entered June 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00153-CV

        IN THE INTEREST OF A.D.A., C.R.A., J.M.A., CHILDREN

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-05934

                                     ORDER

      By postcard dated May 5, 2021, we directed Francheska Duffey to file,

within thirty days, (1) the record, (2) written verification no hearings were

recorded, or (3) written verification the record has not been requested. To date,

Ms. Duffey has not responded. Accordingly, we ORDER Ms. Duffey to file the

record or requested verification no later than June 30, 2021. Because the clerk’s

record includes a statement of inability to afford costs filed by appellant and

nothing before the Court reflects appellant has been ordered to pay costs, any

record shall be filed without payment of costs. See TEX. R. CIV. P. 145(a).
      We caution appellant that the appeal may be submitted without the

reporter’s record should Ms. Duffey inform the Court the record has not been

requested. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Duffey and the parties.

                                          /s/   KEN MOLBERG
                                                JUSTICE